          Case 1:20-cv-01396-SKO Document 29 Filed 08/02/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11       KENYON DERRAL BROWN,                                   Case No. 1:20-cv-01396-SKO (PC)
12                            Plaintiff,
                                                                ORDER DISREGARDING MOTION TO
13               v.                                             PROCEED IN FORMA PAUPERIS
                                                                AS MOOT
14       NORTH KERN STATE PRISON, et al.,
                                                                (Doc. 27)
15                            Defendant.
16

17              On January 7, 2021, Plaintiff filed a motion to proceed in forma pauperis (“IFP”). (Doc.

18   8.) The Court granted the motion on January 11, 2021. (Doc. 11.)

19              On July 26, 2021, Plaintiff filed a third motion to proceed in forma pauperis.1 (Doc. 27.)

20   Because the Court already granted Plaintiff’s previous motion to proceed IFP, the present motion

21   (Doc. 27) is HEREBY DISREGARDED as moot.

22
     IT IS SO ORDERED.
23

24   Dated:        August 2, 2021                                          /s/ Sheila K. Oberto        .
                                                                  UNITED STATES MAGISTRATE JUDGE
25

26
27

28   1
         The Court disregarded Plaintiff’s second motion to proceed IFP on June 28, 2021. (Doc. 23.)
